Detailed Action
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1 – 14) in the reply filed on 20 September 2021 is acknowledged.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, support in the original disclosure for the claim limitation “non-food safe essential oil” is not found. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 4 – 6, 9 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (German Patent No. 19627360 A1 hereinafter Hoffman). An utilized machine translation of the description of Hoffman is attached.

Regarding Claim 4, Hoffmann teaches a system (figure 1) for producing a personal care product (intended use: the preceding claim language is considered intended use see “response to arguments” section for further explanation) comprising: a plurality of dispensers (figure 1: dosing and filling unit 11 & [0025] and [0045]: “dosing cylinders of the dosing and filling unit 11” are considered a reading on plurality of dispensers as there are multiple dosing elements in unit 11) containing a plurality of ingredients ([0002]: “Cocktails” inherently include multiple ingredients), wherein a combination of the plurality of ingredients is combinable to form the personal care product, and wherein the personal care product is a shampoo, hair conditioner, body wash, or body lotion (intended use: the preceding claim language is considered intended use see “response to arguments” section for further explanation); a processor (figure 1: data processing unit 20) configured to receive an input from a user (description translation [0008]) comprising the personal care product (intended use: custom personal care product is considered intended use) and one or more selected ingredients -contained in the plurality of dispensers, and based on the personal care product select a predetermined set of actions (description translation [0008] & [0068]) to be performed by an automatically-operated member (figure 1: robot 1), plurality of dispensers, and a processing station (figure 1: dosing and filling unit 11 and shaking station 19); the automatically-operated member comprising a first joint and a gripping member movably coupled to the first joint (figure 1 & description translation [0024]: robot 1 has gripper 3’ and pivotable robot arm 3), the gripping member to hold a container and to position the container to receive the one or more selected ingredients from the plurality of dispensers (figure 1: robot 1 is capable of holding glasses 6 and 7 with gripper 3’ at dosing and filling unit 11), the automatically-operated member to deliver the one or more selected ingredients to the processing station; the processing station upon receiving the one or more selected ingredients to process the one or more ingredients ([0027] & figure 1: robot 1 is capable of delivering glasses of various ingredients to shaking station 19 and mixing the ingredients there) to produce the personal care product; and the automatically-operated member to retrieve the personal care product and to deliver the personal care product to a delivery station (figure 1: robot 1 is capable of delivering a drink from shaking station 19 to dispensing station 22).

Regarding Claim 5, Hoffmann teaches the system (figure 1) of claim 4, comprising: a computer processor (figure 1: data processing unit 20) to receive a user input indicating a desired personal care product and the one or more ingredients associated with the desired personal care product, and to translate the user input into a plurality of actions ([0008] & [0068]) to be performed by the automatically-operated member (figure 1: robot 1).  

Regarding Claim 6, Hoffmann teaches the system (figure 1) of claim 5, comprising: the computer processor (figure 1: data processing unit 20), based on the desired personal care product, to select a 

Regarding Claim 9, Hoffmann teaches the system (figure 1) of claim 4, the automatically-operated member comprising a second joint rotatably coupled to the first joint and the gripping member, the second joint to rotate the first joint and the gripping member (figure 1: robot 1 has gripper 3’ with rotatable arm 3 on movable base 2) between the dispenser, the processing station and the delivery station (figure 1: dosing and filling unit 11, shaking station 19, and dispensing station 22 respectively).  

Regarding Claim 10, Hoffmann teaches the system (figure 1) of claim 4, the dispenser, the processing station and the delivery station arranged in a substantially circular path around the automatically-operated member (figure 1: dosing and filling unit 11, shaking station 19, and dispensing station 22 respectively are arranged on a substantially circular path around robot 1).  

Regarding Claim 11, Hoffmann teaches the system (figure 1) of claim 4, the processing station comprising a mixing station configured to blend, whisk, or stir the one or more ingredients (figure 1: shaking / stirring station 19 is capable of stirring the ingredients).  

Regarding Claim 12, Hoffmann teaches the system (figure 1) of claim 4, the processing station comprising a multipurpose station comprising a plurality of switchable members ([0010], [0027], & figure 1: shaking and stirring station 19 is considered a reading on multipurpose station [shaking, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (German Patent No. 19627360 A1 hereinafter Hoffman) in view of Oleynik (U.S. Patent Publication No. 2016/0059412 A1 hereinafter Oleynik). An utilized machine translation of the description of Hoffman is attached.

Regarding Claim 1, Hoffmann teaches a system (figure 1) to create a custom personal care product (intended use: custom personal care product is considered intended use), the system comprising: a plurality of dispensers (figure 1: dosing and filling unit 11 & [0025] and [0045]: “dosing cylinders of the dosing and filling unit 11” are considered a reading on plurality of dispensers as there are multiple dosing elements in unit 11) containing a plurality of ingredients ([0002]: “Cocktails” inherently include multiple ingredients), wherein a combination of the plurality of ingredients is combinable to form the personal care product, and wherein the personal care product is a shampoo, hair conditioner, body wash, or body lotion (intended use: the preceding claim language is considered intended use see “response to arguments” section for further explanation); a computer processor (figure 1: data processing unit 20) configured to receive a user input indicating the custom personal care product and one or more selected ingredients (description translation [0008]) contained in the plurality of dispensers associated with the custom personal care product, and to translate the user input into a plurality of actions to be performed by a robot (description translation [0008]) and a plurality of processing stations (figure 1: plurality of stations); a dispenser of the plurality of dispensers to dispense the one or more selected ingredients (figure 1: dosing and filling unit 11); the robot comprising a joint and a gripping member rotatably coupled to the joint (figure 1 & description translation [0024]: robot 1 has gripper 3’ and pivotable robot arm 3), the gripping member to hold a container and to position the container to receive the one or more selected ingredients from the dispenser (figure 1: gripper 3’ holds glasses to receive ingredients at dosing and filling unit 11), the robot to deliver the one or more selected ingredients ([0027] & figure 1: shaking station 19); a refrigerator to cool the one or more ingredients (figure 1: cooling cylinder 34 [this ice machine is considered a reading on to cool the one or more ingredients]); and a cleaning station to clean the container of the one or more selected ingredients (figure 1: rinsing unit 18).
Hoffman is silent on a whisking station to whisk the one or more selected ingredients; a boiling station to warm the container. 
Oleynik teaches on teaches on a whisking station to whisk the one or more selected ingredients (figure 42A: station 1310 reads on a whisking station); a boiling station to warm the container ([0325]: “microwave oven”).
Hoffman and Oleynik are analogous in the field of automated robotic technology used in preparation of consumable goods for humans. It would have been obvious to one skilled in the art before the effective filing date to modify the preparation system of Hoffman with the whisking station and microwave oven of Oleynik in order to heat specific drinks and smooth and aerate specific drinks.

Regarding Claim 2, Hoffmann teaches the system (figure 1) of claim 1, comprising: the computer processor (figure 1: data processing unit 20), based on the custom cosmetic personal care product (intended use: custom personal care product is considered intended use), to select a predetermined scenario from a plurality of predetermined scenarios to be performed by the robot, the dispenser, and the processing station, wherein the plurality of predetermined scenarios can be modified by the user input (description translation [0008] & [0068]).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (German Patent No. 19627360 A1 hereinafter Hoffman) in view of Allen et al. (U.S. Patent Publication No. 2017/0334062 A1 hereinafter Allen). An utilized machine translation of the description of Hoffman is attached.

Regarding Claim 7, Hoffmann teaches the system (figure 1) of claim 4.
Hoffman is silent on the container comprising a grip slot enabling the gripping member of the automatically- operated member to hold the container.  
Allen teaches the container comprising a grip slot enabling the gripping member of the automatically- operated member to hold the container ([0041]: “…use a magnetic grasping device to retrieve an object, wherein a magnet is pre-attached to each item to be retrieved. In such an embodiment, a magnet would be coupled to each of the one or more beverage or beverage containers.” [the magnet on the beverage containers would be considered a reading on grip slot as it would enhance gripping and be slotted into a specific location on the container / glass]).  
Hoffman and Allen are analogous in the field of robotic ordering, gripping, and delivery technology and both teach on serving beverages to customers. It would have been obvious to one skilled in the art before the effective filing date to modify the gripping member (i.e. gripper) and glass containers of Hoffman with the magnetic gripping technology of Allen in order to enhance beverage grip integrity.

Regarding Claim 8, modified Hoffmann teaches the system (figure 1) of claim 7, wherein Allen further teaches the grip slot comprising a first magnet, the gripping member comprising a second magnet attracted to the first magnet ([0041]: “…use a magnetic grasping device to retrieve an object, wherein a magnet is pre-attached to each item to be retrieved. In such an embodiment, a magnet would grip slot as it would enhance gripping and be slotted into a specific location on the container / glass]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (German Patent No. 19627360 A1 hereinafter Hoffman) in view of Gilbertson et al. (U.S. Patent No. 9,827,678 B1 hereinafter Gilbertson). An utilized machine translation of the description of Hoffman is attached.

Regarding Claim 14, Hoffmann teaches the system (figure 1) of claim 4.
Hoffman is silent on the processing station comprising a first sensor to detect a proximity of the automatically- operated member, and upon detecting the proximity of the automatically-operated member to process the one or more ingredients; and the dispenser comprising a second sensor to detect the proximity of the automatically- operated member, and upon detecting the proximity of the automatically-operated member to dispense the one or more ingredients.
Gilbertson teaches on the processing station comprising a first sensor to detect a proximity of the automatically- operated member (C11 L42 – 54: “proximity sensor  … sensors that are located within the environment in which the robot is operating”), and upon detecting the proximity of the automatically-operated member to process the one or more ingredients (Hoffman in view of Gilbertson is structurally capable of this intended use); and the dispenser comprising a second sensor to detect the proximity of the automatically- operated member (C11 L42 – 54: “proximity sensor  … sensors that are located within the environment in which the robot is operating”), and upon detecting the proximity of the automatically-operated member to dispense the one or more ingredients (Hoffman in view of Gilbertson is structurally capable of this intended use [Hoffman is relied upon for teaching all structure in this claim except the proximity sensors]). A claim containing a “recitation with respect to the manner 
Hoffmann and Gilbertson are analogous in the field of automated, rotatable robotic arms and gripping technology. It would have been obvious to one skilled in the art before the effective filing date to modify the processing and dispensing stations (i.e. shaking and stirring station & filling and dosing unit, respectively) of Hoffman with the proximity sensors of Gilbertson in order to better enhance the robot’s operation in its environment (Gilbertson C11 L55 – 62).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (German Patent No. 19627360 A1 hereinafter Hoffman) in view of Oleynik (U.S. Patent Publication No. 2016/0059412 A1 hereinafter Oleynik) in further view of Allen et al. (U.S. Patent Publication No. 2017/0334062 A1 hereinafter Allen). An utilized machine translation of the description of Hoffman is attached.

Regarding Claim 3, Hoffmann teaches the system (figure 1) of claim 1.
Hoffman is silent on the container comprising a grip slot enabling the gripping member of the robot to hold the container.  
Allen teaches the container comprising a grip slot enabling the gripping member of the robot to hold the container ([0041]: “…use a magnetic grasping device to retrieve an object, wherein a magnet is pre-attached to each item to be retrieved. In such an embodiment, a magnet would be coupled to each of the one or more beverage or beverage containers.” [the magnet on the beverage containers would be considered a reading on grip slot as it would enhance gripping and be slotted into a specific location on the container / glass]).  
.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims & if the 112a new matter rejection (see above) is addressed as well.

	U.S. 2004/0017728(A1) to Becker teaches an automated method to produce multi liquid and constituent solutions using robotic technology. Becker also teaches the uses of non-food safe essential oil such as terpentine oil or balm oil. Regarding newly introduced Claim 23, a reason cannot be found why it would be obvious to include one of these non-food safe ingredients into the plurality of dispensers of Hoffman.

Response to Arguments
The underlined portions in this office action indicate additions to claim language and references made since the prior office action. 

Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hoffman does not teach “a plurality of dispensers”. During the interview, filed 14 January 2022, with the applicant’s rep, this was believed to be the case. Upon closer 
Applicant argues that “personal care product” in the context of the amendments to Claims 1 and 4 (i.e. “a plurality of dispensers containing a plurality of ingredients, wherein a combination of the plurality of ingredients is combinable to form the personal care product, and wherein the personal care product is a shampoo, hair conditioner, body wash, or body lotion”) goes beyond intended use. This is not persuasive, applicant’s preamble introduces “A system for producing a personal care product” and “A system to create a custom personal care product”, placing “personal care product” behind the prepositions “to” and “for” indicates their intended use / purpose. A preamble beginning with “A personal care product producing system” would further limit the claim language beyond intended use and a reference teaching robotically assembled drink products, such as Hoffman, would no longer read on it. The other major part of the amendments to Claims 1 and 4 (i.e. “wherein a combination of the plurality of ingredients is combinable to form the personal care product, and wherein the personal care product is a shampoo, hair conditioner, body wash, or body lotion”) is also considered intended use as “to form the personal care product” indicates intended use / purpose.
Applicant’s arguments with respect to Claim 1, “whisking station”, have been considered but are moot because the new ground of rejection does not rely on the prior teaching of Hoffman applied in the prior rejection of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774